Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9064 Sino Shipping Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 84-0789885 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) No. 950 Dalian Road, Hi-Shanghai 8 th Building, 4 th Floor, Shanghai, China 200092 (Address of principal executive offices) 86-21-5595-5927 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark wither the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 24,827,932 shares of the registrants common stock outstanding as of May 18, 2009. SINO SHIPPING HOLDINGS INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements 3 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 6. Exhibits 25 Signatures 26 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements The condensed consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles. The condensed consolidated financial statements are expressed in U.S. dollars. In this report, references to dollars, U.S. $ or $ are to United States dollars. SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Prepayment of vessel components Total current assets NONCURRENT ASSETS: Property, plant and equipment, net Vessels, net Security deposits  TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS EQUITY CURRENT LIABILITIES: Accrued expenses and other payables $ $ Due to affiliate  Current portion of long-term bank loan Total current liabilities NONCURRENT LIABILITIES: Long-term bank loan   TOTAL LIABILITIES SHAREHOLDERS EQUITY: Preferred stock, $0.0001 par value per share, 10,000,000 shares authorized, none issued or outstanding at March 31, 2009 and December 31,   Common stock, $0.0001 par value per share, 100,000,000 shares authorized, 24,827,932 shares issued and outstanding at March 31, 2009 and December 31, 2008 Additional paid-in capital Retained earnings TOTAL SHAREHOLDERS EQUITY TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ See notes to consolidated financial statements. 3 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, March 31, REVENUES: $ $ OPERATING EXPENSES: Vessels operating expenses Depreciation General and administrative expenses TOTAL OPERATING EXPENSES OPERATING INCOME ) OTHER EXPENSES: Interest expense Bank charges NET OTHER EXPENSE NET INCOME $ ) $ (Loss) earnings per common stock, basic $ ) $ (Loss) earnings per common stock, diluted $ ) $ Weighted average shares outstanding, basic Weighted average shares outstanding, diluted See notes to consolidated financial statements. 4 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2009 Additional Common Paid-in Retained Stock Capital Earnings Total Balance as of January 1, 2009 $ Net (loss)   ) ) Balance as of March 31, 2009 $ See notes to consolidated financial statements. 5 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2009 March 31, 2008 OPERATING ACTIVITIES: Net income $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Non-cash compensation  CHANGE IN OPERATING ASSETS AND LIABILITIES: Due from charterers  ) Security deposits  Accrued expenses and other payable ) ) Net cash provided by operating activities ) FINANCING ACTIVITIES: Borrowings from affiliate  Principal payments on bank loan ) ) Net cash (used in) provided by financing activities ) Net increase in cash ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow information  cash paid for interest $ $ See notes to consolidated financial statements. 6 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FIANANCIAL STATEMENTS (UNAUDITED) 1. GENERAL Sino Shipping Holdings Inc. (the Company) was incorporated on February 5, 1979 under the laws of the State of Colorado as Applied Medical Devices, Inc. to engage in the development and sale of medical devices and medical technology. In July 1986, the Company discontinued its business operations and commenced disposing of its business assets. On February 11, 2008, the Company merged with Dalkeith Investments, Inc., a Delaware corporation which was specifically formed for the purpose of accomplishing a reincorporation merger with Applied Medical Devices, Inc. On February 11, 2008, the name of the Company was changed from Applied Medical Devices, Inc. to Dalkeith Investments, Inc. On March 31, 2008, the Company entered into a Share Exchange Agreement (the Share Exchange Agreement) with Fountainhead Capital Partners Limited (FHCP), an entity registered in Jersey (C.I.), Yongchen International Shipping Limited, a company incorporated in Hong Kong (Yongchen), Hengzhou International Shipping Limited, a company incorporated in Hong Kong (Hengzhou), Yongzheng International Marine Holdings Co., Ltd., a British Virgin Islands company (Yongzheng), and each of the other shareholders of Hengzhou (the Other Shareholders). Pursuant to the Share Exchange Agreement, Yongzheng transferred all of the issued and outstanding shares of Yongchen capital stock to the Company, and Yongzheng and the Other Shareholders transferred all of the issued and outstanding shares of Hengzhou capital stock to the Company, in exchange for 24,525,994 shares of the Companys common stock (the Share Exchange). As a result of the Share Exchange, Yongchen and Hengzhou became the Companys wholly-owned subsidiaries, and Yongzheng and the Other Shareholders acquired approximately 95% of the Companys common stock. On March 31, 2008, the Share Exchange was completed, Yongchen and Hengzhou became the Companys wholly-owned subsidiaries, and the businesses of Yongchen and Hengzhou were adopted as the Companys business.
